DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 10, 12-15, 21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2019/0386134).
With regard to claim 1, Kim teaches, in Fig 9, a semiconductor device comprising: a bulk substrate (102, 122, 132, 124, 134) having an upper surface; a semiconductor layer (206) above the bulk substrate; an insulating layer (104) between the semiconductor layer and the bulk substrate; a source region (124, 264) and a drain region (134, 266) on the bulk substrate, the source and the drain region are raised above the upper surface of the bulk substrate; a gate dielectric (240) between the source region and the drain region, the gate dielectric having a first portion (portion under 250A) on the bulk substrate and a second portion (portion under 250B) on the semiconductor layer; and a gate electrode (250) above the gate dielectric.
With regard to claim 2, Kim teaches, in Fig 9, a body well (122) and an adjacent drift well (132) in the bulk substrate, wherein the semiconductor layer and the insulating layer are positioned above the drift well.
With regard to claim 3, Kim teaches, in Fig 9, that the first portion of the gate dielectric is above the body well and the second portion of the gate dielectric is above the drift well (see figure).
With regard to claim 4, Kim teaches, in Fig 9, a drain extension region (region of 132 between the right edge of 250 and the left edge of 134 in the figure) in the drift well, the drain extension region is located between the drain region and the gate electrode.
With regard to claim 5, Kim teaches, in Fig 9, that the insulating layer extends laterally to cover the drain extension region (see figure).
With regard to claim 6, Kim teaches, in Fig 9, that the insulating layer and the semiconductor layer extends laterally to cover the drain extension region (see figure).
With regard to claim 9, Kim teaches, in Fig 9, that the drain region is disposed upon an upper surface of the drift well (see figure).
With regard to claim 10, Kim teaches, in Fig 9, that the source region is disposed upon an upper surface of the body well (see figure).
With regard to claim 12, Kim teaches, in Fig 9, that the body well abuts the drift well (see figure).
With regard to claim 13, Kim teaches, in Fig 9, that the drift well and the drain region are of the same conductivity type (n-type in the figure).
With regard to claim 14, Kim teaches, in Fig 9, that the drift well and the body well have opposite conductivity types with respect to each other (see figure).
With regard to claim 15, Kim teaches, in Fig 9, that the bulk substrate comprises an isolation well (102) located below the body well and the drift well.
With regard to claim 21, Kim teaches, in Fig 9, a nitride layer (256) directly on the semiconductor layer.
With regard to claim 23, Kim teaches, in Fig 9, that the semiconductor layer is electrically isolated by being surrounded by the insulating layer, the nitride layer, and the gate dielectric (these elements all serve to prevent electrical contacts to this layer).
With regard to claim 25, Kim teaches, in Fig 9, a semiconductor device comprising: a bulk substrate (102, 122, 132, 124, 134); a semiconductor layer (206) above the bulk substrate; an insulating layer (104) between the semiconductor layer and the bulk substrate; a source region (124, 264) and a drain region (134, 266) on the bulk substrate; a gate (240, 250) having a drain-facing sidewall, the gate includes a gate electrode (250) above a gate dielectric (240), the gate dielectric is between the source region and the drain region, the gate dielectric having a first portion (portion under 250A) on the bulk substrate and a second portion (portion under 250B) on the semiconductor layer; a gate spacer (182, see Fig 17D) on the drain-facing sidewall of the gate; a drift well (132) in the bulk substrate; a drain extension region (portion of 102A to the right of 250) in the drift well, the drain extension region is located between the drain region and the gate electrode, wherein the insulating layer and the semiconductor layer extend laterally to cover the drain extension region; a nitride layer (256) on the gate spacer, the nitride layer is directly on the semiconductor layer.
Allowable Subject Matter
Claim 24 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the extended portion of the insulating layer covering the drain extension region is uncovered by the semiconductor layer, as set forth in independent claim 24, when taken in concert with all the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious claimed limitations of wherein the extended portion of the insulating layer covering the drain extension region is uncovered by the semiconductor layer, as set forth in claim 22, when taken in concert with all the other limitations of the claim, the base claim, and intervening claims.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
Please see the rejections set forth above for a showing how Kim teaches the relevant claim limitations argued.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829